FILED
                             NOT FOR PUBLICATION                           FEB 25 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


OLVYKE CHANETTE LANGIE,                          No. 13-71283

               Petitioner,                       Agency No. A079-535-288

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Olvyke Chanette Langie, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen, and we


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the BIA’s factual findings. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We review the BIA’s findings of fact for

substantial evidence. Id. We deny the petition for review.

      The BIA did not abuse its discretion in denying Langie’s motion to reopen

as untimely because the motion was filed over four years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Langie failed to establish changed

circumstances in Indonesia to qualify for an exception to the time limitations for a

motion to reopen, see 8 C.F.R. 1003.2(c)(3)(ii).

      Finally, we reject Langie’s contention that the BIA’s bases for denial were

unclear, or that it applied an incorrect legal standard, and/or inadequately reviewed

the evidence. See Najmabadi, 597 F.3d at 990-91 (BIA adequately considered

evidence and sufficiently announced its decision). Thus, we need not address

Langie’s remaining challenges to the BIA’s denial of the motion to reopen.

      PETITION FOR REVIEW DENIED.




                                          2                                     13-71283